Citation Nr: 0300528	
Decision Date: 01/10/03    Archive Date: 01/28/03

DOCKET NO.  00-20 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Pittsburgh, Pennsylvania


THE ISSUE

The propriety of the initial 10 evaluation assigned for 
service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel



INTRODUCTION

The veteran served on active duty from September 1967 to 
September 1970.

This matter is before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on 
appeal from a rating determination by the Pittsburgh, 
Pennsylvania Regional Office (RO).  

Although the RO has adjudicated hearing loss as an 
increased rating claim, because the veteran has expressed 
dissatisfaction with the initial rating assigned following 
a grant of service connection, the Board has characterized 
the issue in light of the distinction noted by the United 
States Court of Appeals for Veterans Claims (Court) in 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999). 


FINDINGS OF FACT

1.  Service connection is in effect for hearing loss for 
the right ear only and the veteran is not totally deaf in 
the left ear.  

2.  The veteran has been in receipt of the maximum 
schedular rating for right ear hearing loss since service 
connection for that disability was awarded.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 1160(a), 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 4.85, 4.86 Diagnostic Code 6100 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change 
in the law during the pendency of this appeal, with 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West Supp. 2002).  This law 
redefines the obligations of VA with respect to the duty 
to assist, including to obtain medical opinion where 
necessary, and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

VA has a duty to notify the veteran and his representative 
of any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. § 5103 (West Supp. 2002) 38 
C.F.R. § 3.159(b) (2002).  The veteran has been advised by 
the RO of the type of evidence lacking to demonstrate 
entitlement to a higher evaluation in the June 2000 rating 
decision; the August 2000 Statement of the Case; a 
February 2001 development letter; and the March 2001 
supplemental statement of the case.  VA has no outstanding 
duty to inform the veteran that any additional information 
or evidence is needed.

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2002); 38 C.F.R. § 3.159(c) (2002).  The RO 
collected medical records from all health care providers 
identified by the veteran.  It does not appear that there 
are any additional pertinent treatment records to be 
requested or obtained.  The veteran has been offered an 
opportunity to submit additional evidence in support of 
his claim.  He was given the opportunity to appear and 
testify before a RO hearing officer and/or Member of the 
Board to advance any and all arguments in favor of his 
claim, but declined to do so.  The veteran has not 
identified additional relevant evidence that has not 
already been sought and associated with the claims file.  
The Board does not know of any additional relevant 
evidence, which is available.

Additionally, the veteran was afforded pertinent VA 
examination in December 1999.  38 U.S.C.A. § 5103A(d) 
(West Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2002). With 
regard to the adequacy of the examination, the Board notes 
that the examination report reflects that the VA examiner 
reviewed and recorded the past medical history, noted the 
veteran's current complaints, conducted examination, and 
offered appropriate assessment and diagnosis.  

The requirements of the VCAA have been substantially met 
by the RO.  Every possible avenue of assistance has been 
explored, and the veteran has had ample notice of what 
might be required or helpful to his case.  Thus, further 
remand would serve no useful purpose.  VA has satisfied 
its duties to inform and assist the veteran in this case.  
Finally, there is no prejudice to the veteran in deciding 
his claim on the merits, because he has been told what the 
requirements are to establish his claim and has been 
provided sufficient opportunity to present evidence 
meeting those requirements.  He has had the assistance of 
the RO to develop every possible source of evidence or 
information that might substantiate his claim.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).

As there is no additional evidence that needs to be 
obtained, there is no need for any more specific notice to 
the veteran than has already been provided.  See e.g., 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159).  Therefore, the claim is ready for 
appellate review.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with the criteria set 
forth in VA's Schedule for Rating Disabilities, which is 
based on average impairment in earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (2002).  
When a question arises as to which of two ratings apply 
under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates 
the criteria for the higher rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2002).  After 
careful consideration of the evidence, any reasonable 
doubt is resolved in favor of the veteran.  38 C.F.R. § 
4.3 (2002).  

The veteran's entire history is considered when making 
disability evaluations.  38 C.F.R. § 4.1 (2002); Schafrath 
v. Derwinski, 1 Vet. App. 589, 592 (1995).  Where 
entitlement to compensation already has been established 
and an increase in the disability rating is at issue, it 
is the present level of disability that is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, where the question for consideration is 
propriety of the initial evaluation assigned, evaluation 
of the medical evidence since the grant of service 
connection and consideration of the appropriateness of 
"staged rating" is required.  See Fenderson, 12 Vet. 
App. 119 (1999).

The veteran's right ear hearing loss has been evaluated 
under 38 C.F.R. § 4.85, Diagnostic Code 6100.  This 
diagnostic code sets out the criteria for evaluating 
hearing impairment using puretone threshold averages and 
speech discrimination scores.  Numeric designations are 
assigned based upon a mechanical use of tables found in 38 
C.F.R. § 4.85; there is no room for subjective 
interpretation.  Scores are simply matched against Table 
VI to find the numeric designation, then the designations 
are matched with Table VII to find the percentage 
evaluation to be assigned for the hearing impairment.  

Moreover, in situations where service connection has been 
granted for defective hearing involving only one ear, and 
the veteran does not have total deafness in both ears, the 
hearing of the nonservice-connected ear is assigned a 
Roman Numeral designation of I.  In such situations, a 
maximum 10 percent is assignable where hearing in the 
service-connected ear is at Level X or XI.  38 U.S.C.A. 
§ 1160(a) (West 1991); 38 C.F.R. § 4.85(f), (2002).

Inasmuch as service connection is in effect for only right 
ear hearing loss, and since the veteran is not totally 
deaf in his left ear, the left ear hearing acuity is taken 
to be normal.  For purposes of rating the veteran's left 
ear hearing loss, then, a numeric designation of Level I 
is assigned for his left ear hearing.

Moreover, under 38 C.F.R. § 4.86 it is provided that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 
decibels or more, the rating specialist will determine the 
Roman numeral designation for hearing impairment from 
either Table VI or Table VIa, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  
38 C.F.R. § 4.86 (2002).

When the puretone threshold is 30 decibels or less at 1000 
Hertz, and 70 decibels or more at 2000 Hertz, the rating 
specialist will determine the Roman numeral designation 
for hearing impairment from either Table VI or Table VIa, 
whichever results in the higher numeral.  That numeral 
will then be elevated to the next higher Roman numeral.  
Each ear will be evaluated separately.  Id.

The veteran's audiometric examination report at separation 
showed puretone thresholds in the right ear of 30, 10, 10, 
45, and 45 decibels at 500, 1000, 2000, 3000 and 4000 
hertz.  In the left ear, pure tone thresholds were 20, 0, 
0, 10, and 45 at the same frequencies.  These findings 
show a hearing deficit in the right ear deemed to 
constitute a hearing loss disability for VA purposes.

VA audiometric testing conducted in December 1999 shows 
that the veteran had thresholds in the right ear of 105 
decibels at 1000, 2000, 3000 and 4000 hertz.  Speech 
audiometry revealed speech recognition ability of 0 
percent in the right ear.  In the left ear, pure tone 
thresholds were 25, 20, 50, and 60 at the same 
frequencies, and speech recognition was 100 percent.  The 
examiner summarized the right ear findings as profound 
sensorineural loss across the entire audiometric range.  
The left ear showed a moderate to moderately severe 
sensorineural hearing loss from 3000-8000 Hertz.  The 
diagnosis was an asymmetrical sensorineural loss worse on 
the right.

Service connection for right ear hearing loss was granted 
by the RO in a June 2000 rating decision, with a 10 
percent rating assigned at that time, effective October 
29, 1998.  The veteran thereafter indicated disagreement 
with the assignment of that rating, and this appeal 
ensued. 

Since October 1998 effective date for service connection, 
audiological evaluation has revealed average pure tone 
thresholds (for 1000 to 4000 Hz), in the right ear of 105.  
Speech recognition ability during this period has been 
recorded as 0 percent.  Application of these findings to 
the rating criteria indicate Level XI hearing in the right 
ear and Level I hearing in the non-service-connected left 
ear.  The point of intersection on Table VII reflects that 
the level of hearing loss is consistent with a 10 percent 
evaluation.  A maximum 10 percent evaluation is to be 
assigned when there is Level XI hearing loss in the right 
service-connected ear and Level I hearing loss in the left 
nonservice-connected ear.  38 C.F.R. § 4.85, Diagnostic 
Code 6100 (2002).  

Further, the provisions added to 38 C.F.R. § 4.86 for 
evaluating exceptional patterns of hearing impairment do 
not operate to the veteran's advantage; in fact, the 
outcome of the appeal is the same regardless of whether or 
not these provisions are applied.  As indicated above, 
those criteria provide that where as here, the puretone 
threshold at each of the four specified frequencies (1000, 
2000, 3000, and 4000 Hz) is 55 decibels or more, the Roman 
numeral designation for hearing impairment will be 
determined from either Table VI or Table VIa, whichever 
results in the higher numeral.  When the December 1999 
audiological examination results for the right ear are 
applied to Table VI, a Level XI designation results, and 
when applied to Table VIA, a XI designation results; again 
yielding a 10 percent evaluation.

It is obvious to the Board that the veteran is essentially 
deaf in his right ear and that his overall hearing 
disability is compounded by the some hearing loss in his 
left ear.  Thus, it is understandable that a 10 percent 
rating may seem inadequate to him.  However, the rating to 
be assigned for hearing loss is not a matter of judgment.  
To the contrary, it is clear from the rating schedule that 
a rating in excess of 10 percent can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability has not been demonstrated in the 
present case.  In this case, application of the rating 
schedule to the numeric designations assigned based upon 
the relevant findings obtained upon VA examination shows 
that the criteria for a rating in excess of 10 percent is 
not warranted.  

Therefore, the current level of disability shown is 
encompassed by the rating assigned and with due 
consideration to the provisions of 38 C.F.R. § 4.7, a 
higher evaluation is not warranted for any portion of the 
time period under consideration.  The Board has considered 
staged ratings, under Fenderson v. West, 12 Vet. App. 119 
(1999), but concludes that they are not warranted.

With regard to the fact that the 10 percent rating 
assigned for the veteran's service-connected right ear 
hearing loss is the maximum rating that can be assigned 
for unilateral hearing loss under the Schedule, the Board 
points out that the Court has held that the Board is 
precluded by regulation from assigning an extraschedular 
rating (that is, a rating that goes beyond the scope of 
the disability percentages contemplated by the Schedule) 
under 38 C.F.R. § 3.321(b)(1) (2002) in the first 
instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 
218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further 
action on this question.


ORDER

An increased evaluation for the service-connected right 
ear hearing loss is denied.  



		
	
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


